Citation Nr: 1733261	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-00 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to an initial (compensable) rating for sensorineural hearing loss prior to March 9, 2012, and in excess of 10 percent disabling, since March 9, 2012.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which reopened the claim for service connection for hepatitis C, and denied the claim.  

This appeal also stems from a December 2008 rating decision in which service connection was granted for bilateral sensorineural hearing loss; a noncompensable rating was awarded effective May 2008.  By rating decision of May 2013, the rating for bilateral sensorineural hearing loss was increased to 10 percent, effective March 9, 2012.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, the initial increased rating claim is still in appellate status.  

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

The Veteran claims that he has hepatitis C which was caused by events in service.  He also contends that his service-connected bilateral sensorineural hearing loss warrants an initial compensable rating and continues to warrant an evaluation in excess of 10 percent from March 9, 2012.

A review of the record shows that the Veteran's service treatment records (STRs), Travel Board hearing transcript, and other medical and administrative records are not associated with the claims folder.  The Veterans Benefits Management System (VBMS) file and Legacy Content Manager file are so limited that the Veteran's representative has indicated that it is impossible to provide an argument on the issues on appeal.  These records should be located and associated with the VBMS file before appellate review is attempted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the VBMS file all missing records to include STRs, VA, and non-VA medical records, and any other records and associate the records with the VBMS file.  

2.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of all of the evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

